EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Klobuchar on 08/03/2022.
The application has been amended as follows: 
The preamble of claim 19 is amended to read “The joining method as claimed in claim 16 [[17]],”.
Claims 33 and 34 are canceled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest every limitation of the instantly claimed invention. Claim 16 has been amended to include a step of positioning first and second workpieces with pretreated splice regions such that the workpieces are in mirrored relationship forming a gap between respective lowermost surfaces of the workpieces. The method also includes a pressing device and a counter pressing device, wherein the counter pressing device includes blade which is introduced into the gap.
The closest prior art references are Humfeld (US 2016/0257427) and Dowling (US 2021/0370615), the teachings of which are detailed in the previous Office action. 
Applicant argues that the Humfeld reference teaches overlapping lowermost layers rather than lowermost layers having a gap and that the invention of claim 16 is allowable because of this discrepancy. Examiner agrees that Humfeld lack the instantly claimed gap. However such gaps are known in the prior art. Duval (US 2019/0375190), for example, teaches a gap between lowermost plies of a splice region (See gap 225 in Figs. 4 and 5). While the presence of a gap itself is known, the instantly claimed invention requires such a gap in combination with a counter pressing device which includes a blade that is introduced in to said gap. This feature is absent in the prior art. There is no teaching or suggestion in the prior art which would lead one of ordinary skill in the art to modify the invention of Humfeld to include a gap between lowermost plies and a counter pressing device which includes a blade that enters the gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746